Exhibit 5.1 June 14, 2013 Impax Laboratories, Inc. 30831 Huntwood Avenue Hayward, California 94544 Re: Registration Statement on Form S-8; 3,150,000 shares of Common Stock, par value $0.01 per share Ladies and Gentlemen: We have acted as special counsel to Impax Laboratories, Inc., a Delaware corporation (the “ Company ”), in connection with the registration by the Company of 3,150,000 shares of Common Stock of the Company, par value $0.01 per share (the “ Shares ”), issuable under the Company’s Second Amended and Restated 2002 Equity Incentive Plan (the “ Plan ”). The Shares are included in a registration statement on Form S-8 under the Securities Act of 1933, as amended (the “ Act ”), filed with the Securities and Exchange Commission (the “ Commission ”) on June 14, 2013 (the “ Registration Statement ”). This opinion is being furnished in connection with the requirements of Item 601(b)(5) of Regulation S-K under the Act, and no opinion is expressed herein as to any matter pertaining to the contents of the Registration Statement or the related prospectus, other than as expressly stated herein with respect to the issuance of the Shares. As such counsel, we have examined such matters of fact and questions of law as we have considered appropriate for purposes of this letter. With your consent, we have relied upon certificates and other assurances of officers of the Company and others as to factual matters without having independently verified such factual matters. We are opining herein as to the General Corporation Law of the State of Delaware (the “
